Citation Nr: 0515529	
Decision Date: 06/08/05    Archive Date: 06/21/05

DOCKET NO.  99-22 405A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Chapter 35 Dependents' Educational 
Assistance.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel




INTRODUCTION

The veteran had active military service from January 14, 
1958, to February 7, 1958.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of an August 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.

The matter was previously before the Board in January 2001 
and June 2002 and was remanded to the RO for additional 
evidentiary development and to cure procedural defects.  The 
case was returned to the Board in July 2004.


VACATE

On August 27, 2004, the Board issued a decision denying 
entitlement to service connection for the cause of the 
veteran's death, and denying entitlement to Chapter 35 
Dependents' Educational Assistance.  One of the reasons for 
denying the claim was, in pertinent part, on the grounds that 
the veteran's fatal cardiovascular disease was not causally 
related to his service-connected above-the-knee amputation.

In April 2005, the appellant, through her representative, 
submitted a Motion for Reconsideration of the Board's denial 
of entitlement to service connection for cause of the 
veteran's death.  She argued that the Board failed to 
consider the provisions of 38 C.F.R. § 3.310(b) in rendering 
its August 2004 decision.  She contends that service 
connection for the cause of the veteran's death was warranted 
and that the Board's failure to consider 38 C.F.R. § 3.310(b) 
was clearly prejudicial to her claim.

In this regard, the Board must note that the regulation in 
question, 38 C.F.R.  § 3.310(b) was cited within the Board's 
June 2002 remand (page 3).  Beyond this, 38 C.F.R. § 3.310(b) 
was also cited within the Board's remand of February 2001 
(page 3).  The Board's remands not only gave the appellant 
notice of the regulation before the Board's August 2004 
decision, but also was the primary basis for the last remand.  

An appellate decision may be vacated at any time by the Board 
upon request of the veteran or his representative, or on the 
Board's own motion, where it is shown there has been a denial 
of due process.  38 C.F.R. § 20.904(a) (2004).  Here, the 
failure to cite 38 C.F.R. §3.310(b) in the final decision, 
notwithstanding the fact that the regulation was cited in a 
prior remand of this case, could be argued to deprive the 
appellant of her due process rights.  The U.S. Court of 
Appeals for Veterans Claims (Court) has not ruled on this 
specific issue.  Therefore, to avoid any ambiguity, the Board 
concludes that in order to assure due process of law and to 
afford the appellant every equitable consideration, the 
August 2004 Decision should be vacated.  


ORDER

The Board's Decision of August 27, 2004, is hereby vacated.


	                  
_________________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals


